                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                               No. 4:12-cr-78-D-1

UNITED STATES OF AMERICA                   ORDER

      V.


RENALDO KEITRON MEADOWS



      The Court having considered Defendant Renaldo Meadows' motion requesting

leave to file his Memorandum in Support of Motion for Compassionate Release under

seal, and good cause having been shown, it is this __ day of October 2020 HEREBY

ORDERED that the motion is GRANTED. The Clerk is directed to place the

Memorandum in Support of Motion for Compassionate Release under seal.


      SO ORDERED. This 11 day of December 2020.




                                                M!ES C. DEVER III
                                                United States District Judge




     Case 4:12-cr-00078-D Document 122 Filed 12/22/20 Page 1 of 1
